 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSossamon Electric Company and Sossco Building Sys-tems, Inc. and International Brotherhood of Electri-cal Workers, Local Union 116. Cases 16-CA-7011and 16-CA 7546March 21, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn October 13, 1978, Administrative Law JudgeMichael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent Sossco BuildingSystems, Inc., filed exceptions and a supporting brief,and the International Brotherhood of ElectricalWorkers filed a brief in answer to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of the,National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.Director for Region 16 of the National Labor RelationsBoard (herein called the Board) on June 30 and November30, 1977, respectively. The amended complaint alleges thatSossamon Electric Company and Sossco Building Systems,Inc.,' as "alter egos" of the same business enterprise, vio-lated Section 8(a)(1), (3). (4), and (5) of the National LaborRelations Act (herein the Act). Respondents' timely filedanswers denied the substantive allegations of the complaint.All parties were given the opportunity to appear, to ex-amine and to cross-examine witnesses, to argue orally, andto file briefs. Based upon the entire record in this proceed-ing, I make the following:FINDINGS OF FACTI. THE RESPONDENTS' BUSINESSES AND THE UNION'S LABORORGANIZATION STATUSBoth Respondents, the record establishes, are Texas cor-porations engaged in Forth Worth, Texas, in the buildingand construction industry. Jurisdiction is not in issue. Thecomplaint alleges, Respondents admit, and I find, that theyare employers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The complaint alleges, Respondents admit, and I find,that the Union is a labor cganization within the meaningof Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The FactsORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent Sossamon ElectricCompany and Sossco Building Systems, Inc., FortWorth, Texas, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.I Respondent Sossco has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Producrs, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Theseconsolidated cases were heard in Fort Worth, Texas, onApril 13 and 14, 1978, based upon unfair labor practicecharges filed by the International Brotherhood of ElectricalWorkers, Local Union 116 (herein called the Union), onFebruary 7 and October 12, 1977, and a complaint andamended consolidated complaint issued by the RegionalSossamon Electric Company (herein Sossamon) has beenengaged as an electrical contractor for more than 20 yearsand during this time maintained a collective-bargaining re-lationship with the Union. At the time of the events herein,it was party to collective-bargaining agreements betweenthe Union and the North Texas Chapter of the NationalElectrical Contractors Association. The contracts providefor the employer to recognize the Union as the exclusiverepresentative for collective-bargaining purposes of all of itsemployees performing work within the jurisdiction of theUnion and for the Union to be the "sole and exclusivesource of referral of applicants for employment."George Sossamon, Sr., is Sossamon's president. Heclaimed to have overall supervision of that Company. UntilNovember 23, 1976, his son, George Sossamon, Jr.,' wasSossamon's vice president. George, Jr., was Sossamon'sgeneral manager for day-to-day affairs and was the overseerof its construction projects. George, Jr.'s wife, Connie, wasSossamon's secretary-treasurer.In July 1976, George Jr., entered into another business,Sossco Building Systems, Inc. (herein Sossco), with the in-tention of engaging as a general contractor for the erectionof metal buildings. George, Jr., was the sole owner ofSossco. His efforts to become a general contractor were'The name of Respondent Sossamon Electric Company appears asamended at hearing.2 To differentiate between them, they will be referred to herein as George,Sr., and George, Jr., respectively.241 NLRB No. 47324 SOSSAMON ELECTRIC COMPANYunavailing. He was unsuccessful in securing work for hisnew venture.In about October 1976. George. Jr., decided that Sosscowould enter the electrical contracting business on a non-union basis. Pursuant to the advice of counsel (RespondentSossamon's attorney herein), both he and his wife resignedtheir corporate offices in Sossamon and George, Jr.. de-clared that he would take no further active role in Sossa-mon's management. However, he retained his 52 percentownership interest therein. George, Sr., then close to 70years old, claimed to assume full control of Sossamon. InDecember 1976, the Union was notified that George. Sr.,was Sossamon's "chief executive officer ...responsible forall labor and management relations." The Union's businessagent, Jack Scott, was requested to consult with George,Sr., on any questions he might have.Although Sossamon and Sossco had different mailing ad-dresses, they operated out of the same building. Initially,Sossco leased 720 square feet from Sossamon, pursuant to alease executed on November 23, 1976, for a 5-year term at$100 per month. Sossco subsequently purchased the build-ing and leased space back to Sossamon.Sossco also purchased and leased most of its equipmentfrom Sossamon, including trucks and trailers. Two invoicesin evidence indicate such transfers on January 4, 1977, withpayments made subsequent thereto. There was no evidencethat the transactions were for less than fair market value.Susan Sechrist had been Sossamon's bookkeeper and of-fice clerical employee since 1974. She performed such tasksas assisting in the estimating of jobs and change orders andcommunicating with the Union when additional employeeswere necessary. Upon the resignation of Connie Sossamonfrom the Sossamon board of directors, Sechrist was electedsecretary-treasurer to take her place. Sechrist went on theSossco payroll as bookkeeper on January 2, 1977. The rec-ord does not indicate that she terminated her Sossamonemployment. In addition Sossamon's shopman, Jerry Hall,left the Sossamon payroll on October 7, 1977, and on thefollowing Monday became an employee of Sossco. Whilestill on Sossamon's payroll, he had performed some workfor Sossco, for which Sossamon was paid. Both Sechrist andHall were outside the Union's bargaining unit. The onlyother employee to go from the Sossamon payroll to that ofSossco was George, Jr.'s son, George Ill, who left Sossa-mon on September 23, 1977, and on that same date becamean employee of Sossco.Around early January 1977, according to the testimonyof long-term Sossamon employees Ivy Buckingham andDavid Stewart, George, Jr., spoke to them about his inten-tion to run a nonunion electrical contracting business. Ac-cording to their essentially consistent testimonies, George,Jr., told them what he intended to do and stated that if theUnion did not like it, he would take the Sossamon businessdown to "zero, zero." He also offered them each an oppor-tunity to accept supervisory positions with the new Com-pany: the)' both declined his offer on the basis that they didnot wish to work nonunion.''I credit this testimony. George, Jr., did not specifically deny that such aconversation took place: he testified only that he did not recall it, and that.to his knowledge. the conversation could not have occurred. His denial wasless convincing than the affirmative testimonies of Buckingham and Stewart.George. Sr., who was placed in this coversation by Buckingham but not byStewart subsequently spoke with George, Jr., concerningGeorge, Sr.. pointing out that George, Sr., was approachingretirement age and was not actively working to build thebusiness. George, Jr., told Stewart "not to worry about itfor all practical purposes, that he would be running both ofthem."In November of 1976. Sossco bid successfully for twocontracts as an electrical subcontractor. Sossco performedone, the Northeast National Bank project, with its ownnonunion employees commencing January or February1977. On the other contract, the University of Texas at Ar-lington (UTA) bookstore and student center, however,there was an alleged misunderstanding between the bidder,Sossco, and the general contractor, Walker Construction.George, Jr., testified that he submitted the bid, intending itto be on Sossco's behalf. James Walker, president ofWalker Construction, however, not having any knowledgeof a firm called Sossco, and knowing of George, Jr.'s role inSossamon, he assumed that Sossamon was the bidder. Heso indicated on his list of principal subcontractors furnishedto the project owner on November 19, 1976. Within about Imonth, it came to Walker's attention that the successfulbidder for the electrical subcontract was Sossco. WalkerConstruction then communicated with George, Jr., andspecified that the work had to be done with union contrac-tors.On January 10, 1977, Sossco and Walker Constructionexecuted a subcontracting agreement for the electrical workon the UTA project. On January 20, 1977, Sossco subcon-tracted that same work to Sossamon at its original contractprice, less 5 percent payable to Sossco. Sossco did not seekother bidders; Sossamon did not question or separately esti-mate Sossco's price.On January 21, 1977, a preconstruction conference forthe UTA project was held, attended by "Representatives ofthe Owner ... Contractor, and major subcontractors ...."Present were George, Jr., and Ivy Buckingham. They intro-duced themselves as representing Sossamon and the min-utes of that meeting prepared by the owner's representativeso list them.Ivy Buckingham was Sossamon's jobsite foreman on theUTA project. He credibly testified that with regard to thosewith whom he dealt at Sossamon for supervision and direc-tion, he could discern no difference between the UTA proj-ect and prior projects on which he had been Sossamon'sforeman. Thus, he testified, before any work was done onthat project, he participated with George, Jr., in reviewingthe blueprints of the work to be done for the purpose ofestimating the job and was sent to inspect the jobsite byGeorge, Jr. He began working on the project with one otheremployee, immediately following the preconstruction con-ference, and his crew was gradually built up to about eightelectricians. Each time he determined that an additionalStewart, denied being present when any such statement was made byGeorge, Jr. It may have been that he was not present when the remark wasmade; it is also possible, in view of the state of his health, other testimonyindicating that his memory was not complete as to all events, and inconsis-tencies in his testimony that he simpl) did not remember it.4This uncontradicted testimony is credited. Stewart was no longer em-ployed by the Respondents at the time he testified. He had voluntarily quitand was not alleged as a discriminatee. He therefore had little interest in theoutcome of these proceedings.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworker was required, he called George, Jr., and would betold either to call the union hall himself or that George, Jr.,George, Sr., or Susan Sechrist would call. Buckingham sawGeorge, Jr., on the UTA jobsite once or twice a month andcommunicated with him by telephone an average of a cou-ple of times a day concerning problems encountered in thework. He sought and received guidance from George, Jr.,regarding those problems. For example, when he found thathe could not properly supervise both parts of the UTAproject, he spoke with George, Jr. Subsequently, anotherunion member was sent to the jobsite and, pursuant to adiscussion between Buckingham and George, Jr., that indi-vidual took over the bookstore. He also discussed changeorders with George, Jr., and occasionally with George, Sr.Monthly progress conferences were held at the jobsite;George, Jr., and Buckingham attended them. Buckinghamdid not see George, Sr., in the building at anytime while heworked there and seldom spoke with him in regard to thework. On prior projects, George, Sr., had similarly seldomvisited the jobsites; that had been George, Jr.'s responsibil-ity.The Union had filed its initial charge herein, alleging arefusal to bargain by Sossamon and Sossco, on February 7,1977. It was served on February 9. On February 10,George, Jr., spoke to Buckingham about the charge.6George, Jr., told Buckingham that the Union was 'doing itall wrong" and "had the NLRB doing their work for them."He also told Buckingham that he would have to be a con-sultant to his father on the job, that Buckingham would tellhim of his problems and he would take the problems toGeorge, Sr., who would then call and instruct Buckinghamwhat to do. There was no change, however, in the personswith whom Buckingham discussed job problems followingthis conversation; he continued to discuss them withGeorge, Jr.George, Jr., contended that his role on the UTA projectwas simply that of prime subcontractor, principally liable tothe general contractor for completion of the work. He de-nied that he was functioning in any capacity for Sossamon.George, Sr., was hospitalized and underwent surgery onSeptember 19, 1977. He was incapacitated thereafter for atleast I month. On October 7, 1977, he called Buckinghamat the jobsite. According to Buckingham, George, Sr., toldhim, "You know the Union is suing us and we are going tohave to lay you off." Buckingham asked and was told thatthe layoff was of all Sossamon employees The eight Sossa-5 Buckingham believed, but admitted that he was not sure, that he was soinstructed on one occasion.6 Buckingham's initial testimony was confused as to the date, placing thisconversation in August 1977. An affidavit he gave in February of that year,however, places it on February 10. The context of the conversation, particu-larly the reference to a letter from the Board, supports a finding that it tookplace in early February.7 George, Sr., did not recall saying anything to Buckingham in regard to alawsuit and testified that he had no reason to do so because he had heardabout the lawsuit "about a year ago before that" and there was no reason tobring it up. However, at the time of this conversation, there was reason to bethinking of it, as the hearing on the original complaint issued June 30, 1977,was scheduled for October 18, 1977, only 11 days away. George, Sr., alsospecifically testified that the decision to terminate business operations andlayoff the employees flowed from his doctor's orders, received that morning,that he could no longer engage in business. That testimony is contradicted bya letter from George. Sr.. to Geroge, Jr., dared October 6, 1977, wherein hestated, "Effective this date, October 6, 1977, this is formal notice that I willcease business operations at UTA as of the close of business October 7,mon employees received their paychecks and were laid offthat afternoon.sBuckingham testified on cross-examination that all of theSossamon employees on the UTA project, except possiblyone, were members of the Union.Following the layoff of the Sossamon employees, Sosscotook over performance of the UTA contract. It replaced theSossamon employees with its own nonunion employees, didnot recognize the Union as the employees' collective-bar-gaining representative, and did not apply the terms of thecollective-bargaining agreement (between Sossamon andthe Union) to them. George, Jr., testified that he did notoffer any of the Sossamon employees jobs with Sossco be-cause he knew that union members would not accept em-ployment with a nonunion firm. Other than the testimoniesof Buckingham and Stewart (who had quit in September1977) that they would not accept nonunion employmentand the fact that union members accepting such employ-ment were subject to union sanctions, there is no evidenceto indicate that the remaining Sossamon employees wouldnot have accepted employment with Sossco.The record contains further evidence of George, Jr.'scontinued role with Sossamon. Sossamon checks for pay-roll, union benefit funds, and other items, dated Januaryand February 1977, were signed by George, Jr. On oneoccasion in 1977, George, Jr., directed Sossamon employeeStewart to a job at a customer's home (the Neeley job).When Stewart reported that the job would take longer thanexpected and would interfere with other work to which hehad been assigned, George, Jr., reassigned the work to aSossco employee. Sossco also sought out and took over aservice account that Sossamon was on the verge of losingbecause of high prices. A trailer bearing the Sossamonname was used on the Northeast Bank project until shortlybefore the hearing.At the time of hearing, according to George, Sr., Sossa-mon remained a viable, though dormant, business entity.The UTA job was its last venture as an electrical subcon-tractor.B. The IssuesThe principal issue herein is whether Sossamon andSossco are "alter egos" of the same business enterprise and/or constitute a single employer for purposes of the Act.Upon resolution of that issue, there arise the questions ofwhether Respondent discriminated against the Sossamonemployees by laying them off and replacing them with non-union employees of Sossco because of their union member-ship or the filing of charges under the Act and whether, byfailing to apply the terms of the collective-bargaining agree-ment to the Sossco employees, Respondents abrogated theirbargaining obligation to the Union.1977." In view of this inconsistent evidence, and noting George, Sr.'s failureto specifically deny the conversation as related by Buckingham, I creditBuckingham.8 The record reflects that the following Sossamon employees were termi-nated on October 7, 1977: Ivy Buckingham, Jr.. Margaret Connell, James P.Davidson, Elmer C. Davis, Tom L. Harvey, Arnold D. Humphnes, Steven P.Sexton, and Thurman Watson, Jr. Some of these names vary, in spelling orin other ways, from those names alleged in the complaint.326 SOSSAMON ELECTRIC COMPANYC. AnaolsisIn determining whether one legal entity is the alter ego ofanother, the Board looks to the ownership, management,business purpose, operation, equipment, customers, and su-pervision of the two businesses. Generally, where these aresubstantially identical, the Board finds alter ego status. See,e.g., Crawford Door Sales Company, Inc.. 226 NLRB 1144(1976) and Marquis Printing Corporation, 213 NLRB 394(1974). Similarly, the Board finds that two legal entitiescomprise a single employer where there is common owner-ship and financial control, common management, interrela-tion of operations, and centralized control of labor rela-tions. See, e.g., Don Burgess Construction Corporation, 227NLRB 765 (1977) and Western Union Corp., 224 NLRB 274(1976). Clearly, Respondents herein satisfy both tests. Sos-samon and Sossco were engaged in the same business.George, Jr., was the majority stockholder of Sossamon andmaintained that position even after he organized Sosscoand ostensibly stepped out of Sossamon's management.Notwithstanding his stated intentions to the contrary,George, Jr., remained in very substantial control of Sossa-mon's business. With regard to the UTA project, he heldhimself out as representing Sossamon and, at least insofaras both the general contractor and the employees were con-cerned, continued to manage the operation for Sossamon invirtually the same manner that he managed other projectsprior to Sossco's creation. He assigned employees to work(as when he directed Sossamon employee Buckingham toassist him in estimating the UTA job and sent another Sos-samon employee, Stewart, to the Neeley job), reassignedwork from Sossamon to Sossco (the Neeley job), and signedpayroll and other checks. Sossco's customers, includingWalker Construction, Trinity Valley, and Neeley were thesame ones that Sossamon had serviced. When Sossco "sub-contracted" the UTA job to Sossamon, Sossamon took thatsubcontract with no independent evaluation of the bidprice. Sossco operated from the same location as Sossamon,utilizing the same nonbargaining unit personnel (Sechristand Hall). Most, if not all, of Sossco's equipment was pur-chased from Sossamon, transactions which, in view ofGeorge, Jr.'s financial stake in both companies, involvedlittle more than the transfer of funds from one pockt toanother. Finally, George, Jr. revealed his intention to oper-ate Sossco as a "disguised continuance" of Sossamon toBuckingham and Stewart when he told them that he in-tended to eliminate Sossamon's business and told Stewartthat he would run both businesses.I further find that Sossamon-Sossco discriminatorily dis-charged the Sossamon employees on October 7, 1977, inviolation of Section 8(a)(l), (3) and (4) of the Act, whenGeorge, Sr., told Buckingham that all of the Sossamon em-ployees were being terminated because of the union filedlegal action.9Moreover, it is evident that this layoff was butI do not doubt that George, Sr.'s physical incapacity played a role in thisdecision. However, it is evident from George, Sr.'s statement when terminat-ing the employees that the pending complaint was a substantial motivatingfactor.Included within those found to have been unlawfully discharged is IvyBuckingham. Even if Buckingham were deemed to be a supervisor, his termi-nation would violate Sec. 8(aX I) of the Act because it was "an integral partof a pattern of conduct aimed at penalizing employees for their union activl-part of George, Jr.'s plant to eliminate the unionized Sossa-mon and replace it with a nonunion Sossco. George, Jr.'sadmission that he did not offer any of the Sossamon em-ployees positions with Sossco because he did not believethat union members would accept work with a nonunioncompany, without ever asking the employees whether theywould, evidences this intent and, independently, constitutesdiscrimination in violation of Section 8(a)(3).Finally, it is undisputed that George, Jr., applied none ofthe terms of the collective-bargaining agreement to whichSossamon had been bound to the Sossco employees. Bythus abrogating the contract, to which Sossco as a singleemployer with Sossamon and/or as its alter ego, was bound,Sossco has failed and refused to bargain in good faith withthe Union and has violated Section 8(a)(1) and (5) of theAct.CONcI.USlONS OF LAWI. Respondent Sossamon and Respondent Sossco consti-tute a single employer and are alter egos of the same busi-ness entity and, at all times material herein, have been anemployer, engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All employees of Sossamon and Sossco workingwithin the jurisdiction of the Union, excluding all otheremployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. The Union at all times material herein was and is theexclusive representative of all employees in the aforesaidunit for the purposes of collective bargaining.5. By failing at all times to recognize and bargain withthe Union as the exclusive representative of the employeeson the Sossco payroll in the above-described unit, by failingto honor the collective-bargaining agreement with respectto such employees, and by failing to apply to such employ-ees the terms and conditions of that agreement, Respon-dents have violated Section 8(a)(5) and (I) of the Act.6. By discharging the employees on the Sossamon pay-roll on October 7, 1977, because of the pending unfair laborpractice complaint, because of their union membership andin order to avoid dealing with the Union, and by failing toconsider them for employment on the Sossco payroll for thesame reasons, Respondents have violated Section 8(aXl),(3), and (4) of the Act.7. The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondents set forth in section 11,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, and sub-ties." Pioneer Drilling Co., Inc., 162 NLRB 918, 923 (1967), enfd. in pertinentpart 391 F.2d 961 (10th Cir. 1968); Krebs and King Toyota, Inc., 197 NLRB462 (1972).327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices within the meaning of Section 8(a)(l),(3), (4) and (5) of the Act, I shall recommend that they beordered to cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Having found that Sossco and Sossamon comprise a sin-gle employer and that Sossco has continued to operate asthe alter ego of Sossamon but has failed and refused torecognize the Union as the collective-bargaining representa-tive of its employees, or to apply the terms of the contractbetween the Union and Sossamon to those employees, Ishall recommend that Sossco be required, upon request, torecognize the Union as the representative of its employeesand to honor and apply that agreement to all of its employ-ees working within the jurisdiction of the Union.Having further found that Sossamon discharged its em-ployees on October 7, 1977, because of their union member-ship and because of the pending complaint, and that Sosscorefused to consider those employees for employment be-cause of their union membership and in order to avoid deal-ing with the Union, I shall recommend that Sossco be re-quired to offer the employees named in footnote 6, supra,immediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantially equiv-alent positions, without prejudice to their seniority andother rights and privileges, dismissing if necessary any em-ployees hired by either Sossamon or Sossco in the interim,and make them whole for any loss of pay, including fringebenefits, that they may have suffered by reason of the dis-crimination against them. The backpay provided hereinshall be computed with interest, in the manner set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB (1977).'10"A violation of Section 8(a)(3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing in any othermanner upon the rights guaranteed employees by §7 of theAct. Pan American Exterminating Co., 206 NLRB 298, foot-note 1 (1973); Entwistle Manufacturing Company, 23 NLRB1058, enfd. as modified, 120 F.2d 532 (4th Cir. 1941).Upon the basis of the entire record, the findings of factand the conclusions of law, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"Respondents, Sossamon Electric Company and SosscoBuilding Systems, Inc., their officers, agents, successors, andassigns, shall:10See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1. Cease and desist from:(a) Discouraging membership in the InternationalBrotherhood of Electrical Workers, Local Union 116, orany other labor organization, by laying off, discharging, re-fusing to consider for employment, or in any other mannerdiscriminating against employees in regard to their hire ortenure of employment or any term or condition of employ-ment because the Union which represents them has filedcharges under the Act or because of their union member-ship, activities and desires, or in order to avoid dealing withthe Union.(b) Abrogating the terms of the collective-bargainingagreement which was binding on Respondent Sossamonand therefore upon Respondent Sossco as a part of a singleintegrated enterprise comprising both Respondents.(c) Refusing to recognize and bargain with the Union asthe exclusive representative of its employees in the appro-priate unit, described above, with respect to the wages,hours, working conditions, or other terms and conditions ofemployment of said employees.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the InternationalBrotherhood of Electrical Workers, Local Union 116, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Ivy Buckingham, Jr., Margaret Connell, JamesP. Davidson, Elmer C. Davis, Tom L. Harvey, Arnold D.Humphries, Steven P. Sexton, and Thurman Watson, Jr.,immediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earningand benefits they may have suffered by reason of the dis-crimination against them, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Upon request, recognize and bargain with the Unionwith respect to the wages, hours, and conditions of employ-ment of Respondents' electricians who are represented bythe Union, are covered by the aforesaid collective-bargain-ing agreement, and who constitute an appropriate bargain-ing unit under the Act.(c) Upon the Union's request, give retroactive effect tothe aforesaid collective-bargaining agreement and applythat agreement to the electricians in the employ of Sossco,and make them whole for any wage and benefit losses theymay have suffered by reason of Respondents' failure to ap-ply the contract to them, with interest computed in themanner previously described.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records, and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Order.(e) Post at its offices copies of the attached notice328 SOSSAMON ELECTRIC COMPANYmarked "Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 16, after beingduly signed by Respondents' authorized representatives,shall be posted by them immediately upon receipt thereof,and be maintained by them for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(f) Notify the Regional Director, in writing, within 20days from the date of the Order, what steps Respondentshave taken to comply herewith.12 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in the Inter-national Brotherhood of Electrical Workers, LocalUnion 116, or any other labor organization by layingoff, discharging, refusing to consider for employment,or in any other manner discriminating against employ-ees in regard to their hire or tenure of employment orany term or condition of employment because theunion which represents them has filed charges againstus under the National Labor Relations Act or becauseof their union membership, activities and desires, or inorder to avoid dealing with the Union.WE WILL NOT violate the terms of the collective-bar-gaining agreement which was binding on SossamonElectric Company and therefore binding also uponSossco Building Systems, Inc. as part of a single inte-grated enterprise comprising both Respondents.WE WILL NOT refuse to recognize and bargain withthe Union with respect to the wages, hours, workingconditions, or other terms and conditions of employ-ment of the electricians employed by us.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrainfrom any and all such activities except to the extentthat such right may be affected by an agreement re-quiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a)(3) ofthe Act.WE WILL offer Ivy Buckingham, Jr., Margaret Con-nell, James P. Davidson, Elmer C. Davis, Tom L. Har-vey, Arnold D. Humphries, Steven P. Sexton, andThurman Watson, Jr., immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privi-leges, and WE WILL make them whole for any loss ofearnings or benefits suffered by reason of the discrimi-nation against them.WE WILL at the Union's request, give retroactive ef-fect to the aforesaid collective-bargaining agreementand apply the agreement to the electricians in the em-ployment of Sossco Building Systems, Inc. and makethem whole for any wage losses they may have sufferedby reason of our failure to apply the contract to them,with interest.All our employees are free to become, remain, or refrainfrom becoming or remaining members of the InternationalBrotherhood of Electrical Workers, Local Union 116, orany other labor organization, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized by Section 8(aX3) of the Act.SOSSAMON ELECTRICAL COMPANY AND SOSSCOBUILDING SYSTEMS, INC.329